Title: To James Madison from Stephen Girard, 24 September 1802
From: Girard, Stephen
To: Madison, James


Sir
Philada 24. Septr. 1802.
Mr Joseph Curwen to whom you was so obliging as to give a Letter of Recommendation for Mr. Levingston Minister Plenipotentiary of the U. S. to the French Republic, writes me from Paris, that he wants fourteen Bills of Exchange drawn by the Administration of the French Colonies on the Treasurer of France or on the Minister of the Marine, also a delegation drawn by Mr. Sonthonax on Mr. Genet Minister Plenipotentiary of France to the U. S. of America. As those Documents are inclosed in a Bundle containing sundry Vouchers relative to my claim against the French Government which I have deposited in the Secretary of State’s Office in the Year 1795. I beg as a particular favour that you will be so good as to have said fourteen Bills of Exchange and Mr. Sonthonax’s Delegation Selected and forwarded to me as soon as will be convenient. I am with Respect Your mot. obt. Servt
 

   
   Letterbook copy (PPGi: Girard Papers).



   
   On 29 Oct. 1802 Daniel Brent wrote Girard, enclosing nine of the bills of exchange “and the copies of the others, together with the original delagation” (DNA: RG 59, DL, vol. 14).


